Citation Nr: 0708736	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  93-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral paravertebral fibromyositis, L4-L5 and L5-S1 
bulging discs and left sacroiliitis by CT scan (low back 
disability), prior to November 29, 1994.

3.  Entitlement to an evaluation in excess of 40 percent for 
low back disability.

4.  Entitlement to a compensable evaluation for gastric 
condition, gastroesophageal reflux disease (gastrointestinal 
disability).


REPRESENTATION

Appellant represented by:	Moisés Rivera-Colón, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had more than 11 years of active duty service and 
was medically retired in April 1991.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1991 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
the October 1991 rating decision, the RO granted service 
connection for lumbar paravertebral fibromyositis and 
assigned a 20 percent rating, effective April 26, 1991, and 
denied service connection for psychiatric disability.  In the 
latter rating decision, the RO granted service connection for 
gastrointestinal disability and assigned a noncompensable 
evaluation, effective May 29, 2001.

In May 1993, the veteran and his representative appeared at a 
hearing at the RO conducted by a former Veterans Law Judge.  
When this matter was initially before the Board in July 1994, 
his low back and psychiatric disability claims were remanded 
for further development.  

In a June 1998 rating decision, the RO recharacterized the 
veteran's service-connected low back disability as 
lumbosacral paravertebral fibromyositis, L4-L5 and L5-S1 
bulging discs and left sacroiliitis by CT scan, and assigned 
a 40 percent rating for this condition, effective November 
29, 1994.  As such, the Board has identified the veteran's 
low back claim as separate issues as stated on the title 
page.

In October 1998, the Board informed the veteran that the 
Veterans Law Judge who conducted the May 1993 hearing was no 
longer employed by the Board and indicated that he was 
entitled to another hearing.  Later that month, the veteran 
responded that he wished to testify at another hearing before 
a traveling Veterans Law Judge, and when this matter was 
before the Board in November 1998, the Board remanded this 
case in light of his hearing request.  

When this matter was before the Board in January 2003, 
because the veteran had not been afforded the opportunity to 
testify at that Board hearing, the Board was again remanded 
this case; that hearing was held in June 2003.  

In July 2004, the Board remanded this case for further 
development.  In the introduction to that decision, the Board 
noted that the veteran appealed an August 22, 2002, rating 
decision granting entitlement to service connection for 
gastritis and assigning a noncompensable initial evaluation, 
but indicated that he had not filed a Substantive Appeal and 
thus the issue was not before the Board.  The record shows, 
however, that following the RO's issuance of a Statement of 
the Case in June 2003, on August 6, 2003, the filed a VA Form 
9 perfecting his appeal, and this issue was certified to the 
Board by the RO.  Thus, the Board will adjudicate this claim.

In the July 2004 remand, the Board observed that in March 
1998, the veteran filed an informal claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) and referred this 
matter to the RO for appropriate action.  To date, no action 
has been taken on this claim and thus the Board again refers 
this issue to the RO for appropriate action.

Finally, in September 2006, the Board informed the veteran 
that the Veterans Law Judge who conducted the June 2003 
hearing was no longer employed by the Board and advised him 
that he was entitled to another Board hearing.  The Board 
indicated that if he did not respond within 30 days of the 
date of the letter, it would assume that he did not wish to 
testify at a third Board hearing.  To date, the veteran has 
not responded and thus the Board will adjudicate his appeal 
based on the current record.


FINDINGS OF FACT

1.  The veteran was seen in service for psychiatric problems, 
was discharged from active duty due to this condition, and 
the medical evidence shows that he has continued to have this 
disability, which has been identified as disassociate 
disorder, not otherwise specified.

2.  Prior to November 29, 1994, even considering the 
veteran's pain and corresponding functional impairment, his 
low back disability was not manifested by more than moderate 
limitation of motion of the lumbar spine.  

3.  Prior to November 29, 1994, the veteran's low back 
disability was not productive of listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

4.  Prior to November 29, 1994, the veteran's low back 
disability was manifested by no more than moderate 
intervertebral disc disease with recurring attacks.

5.  From November 29, 1994, to February 21, 2005, the 
veteran's low back disability was manifested by severe 
limitation of motion of the lumbar spine.

6.  From November 29, 1994, to February 21, 2005, the 
veteran's low back disability was productive of no more than 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.

7.  From September 23, 2002, to February 21, 2005, that 
veteran's low back disability was not productive of 
unfavorable ankylosis of the entire thoracolumbar spine.

8.  Since September 1998, the veteran's low back disability 
has been productive of neurologic impairment of the right 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

9.  Since September 1998, the veteran's low back disability 
has been productive of neurologic impairment of the left 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

10.  Since February 22, 2005, the medical evidence shows that 
the veteran's low back disability has been manifested by 
persistent symptoms compatible with sciatic neuropathy, 
including characteristic pain and muscle spasm, and severe 
limitation of lumbar spine motion, resulting in pronounced 
residual impairment.

11.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

12.  The veteran's low back disability is not manifested by a 
vertebral fracture, cord involvement or unfavorable ankylosis 
of the whole spine.

13.  The veteran's low back disability is not productive of 
bowel or bladder impairment.  

14.  The veteran's gastrointestinal disability is productive 
of recurrent symptoms requiring continuous medication for 
control.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, dissociative disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  Prior to November 29, 1994, the criteria for an 
evaluation in excess of 20 percent evaluation for low back 
disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (2001).

3.  From November 29, 1994, to February 21, 2005, the 
criteria for an evaluation in excess of 40 percent for low 
back disability were not met.  38 U.S.C.A. §§ 1155, 1159, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 
5292, 5293, 5295 (2001, 2002, 2006).

4.  From September 23, 2002, to February 21, 2005, the 
criteria for a separate 10 percent evaluation for right-sided 
mild incomplete paralysis of the sciatic nerve have been met.  
38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2006).

5.  From September 23, 2002, to February 21, 2005, the 
criteria for a separate 10 percent evaluation for left-sided 
mild incomplete paralysis of the sciatic nerve have been met.  
38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2006).

6.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent evaluation for low back 
disability have been met, effective from February 22, 2005.  
38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 (2002, 2003, 
2006).

7.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 10 percent rating for his 
gastrointestinal have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Codes 7305, 7307 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
disassociate disorder, not otherwise specified, which 
represents a complete grant of his psychiatric disability 
claim.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, no 
discussion of VA's duties to notify and assist is required.

With respect to the veteran's low back and gastrointestinal 
claims, the veteran is challenging the initial evaluations 
assigned following the RO's grants of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 491.  Thus, VA's duty to notify has been satisfied.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  Although pursuant to 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006), VA is required to "make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the veteran's claim for benefits" so long as the claimant 
"adequately identifies those records and authorizes the 
Secretary to obtain them," VA's duty to secure records 
extends only to relevant records.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005).  Here, although the record shows 
that the veteran is receiving disability benefits from the 
Social Security Administration (SSA), because the April 2006 
VA examiner indicated that that award was based on his 
psychiatric disability, for which VA is granting service 
connection, and is not based on his low back or 
gastrointestinal impairment, the Board finds that a remand to 
obtain SSA records is not necessary to adjudicate his low 
back or gastrointestinal claims since those records would 
have no reasonable possibility of substantiating these 
claims.  Id.  

VA has associated with the claims folder the service medical 
records and pertinent post-service records of the veteran's 
care.  In addition, the veteran was afforded VA psychiatric 
examinations in September 1991 and March 2005 to determine 
the nature, onset and etiology of this condition.  He also 
had VA examinations to access the nature, extent, severity 
and manifestations of his low back and gastrointestinal 
disabilities in September 1991, November 1994, August 1998, 
June and July 2002, February 2005 and in April 2006.  In 
light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159.  

With respect to his gastrointestinal disability claim, the 
Board acknowledges that he has not been formally examined 
since June 2002.  The Board observes, however, that the 
veteran does not report that the condition has worsened since 
that time, and thus a remand is not required solely due to 
the passage of time since that VA examination.  See 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of 
the foregoing, the Board finds that the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Service connection for psychiatric disability

In his statements and sworn testimony at the May 1993 and 
June 2003 Board hearings, the veteran essentially asserts 
that service connection is warranted for psychiatric 
disability, and specifically, for dissociative disorder, 
because he did not have this disability prior to service and 
has suffered from this condition since his second period of 
active duty.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To establish "direct" service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The service medical records corresponding to the veteran's 
second period of active duty show that he has seen on 
numerous occasions for complaint and treatment of psychiatric 
problems.  A comprehensive December 1990 psychiatric 
evaluation conducted by a Medical Evaluation Board (MEB) 
shows that the veteran was admitted in November 1990, and 
that the MEB, after reviewing his pertinent history and 
administering mental status testing, diagnosed him as having 
dissociative disorder not otherwise specified and recurrent 
alcohol abuse and dependence.  The MEB explained that the 
testing revealed that the veteran was severely depressed and 
might have a thought disorder and that there was a 
possibility that he was self-medicating with alcohol in an 
attempt to control anxiety and inhibit disturbed thoughts.  
The MEB concluded that the veteran was not retainable and had 
mild to definite psychiatric impairment.  

A December 1990 Report of Medical Examination reflects that 
the veteran was found to be psychiatrically abnormal, and a 
Medical Board convened in January 1991 determined that the 
veteran's disassociate disorder, not otherwise specified, and 
history of alcohol abuse and dependence, were incurred while 
entitled to basic pay in February 1990 and had not existed 
prior to service.  The panel approved the MEB's 
recommendation.

As noted in the introduction, the veteran has been afforded 
several formal VA psychiatric examinations.  In a September 
1991 report, a VA psychologist, after reviewing the veteran's 
pertinent history, interviewing him and administering mental 
status testing, concluded that he was unable to make a 
definite diagnosis and referred the veteran for further 
psychiatric and psychological evaluation, which was performed 
later that month by a VA psychiatrist; that physician 
diagnosed the veteran as having substance use disorder, 
alcohol dependence.

In the October 1991 rating action on appeal, the RO, citing 
the September 1991 VA psychiatrist's diagnosis, denied 
service connection for psychiatric disability on the basis 
that the veteran's condition was the result of his own 
willful misconduct.

An April 1992 Physical Evaluation Board (PEB) report shows 
the veteran was placed on the TDRL (temporary disability 
retired list) on April 26, 1991, for his psychiatric 
disability.  The PEB determined that the veteran had major 
depression with psychotic features with alcohol dependence 
that was not the result of intentional misconduct, willful 
neglect or unauthorized absence, was incurred in the line of 
duty, was the proximate result of performing duty, and 
recommended a disability evaluation of 30 percent.  In May 
1992, the Army removed the veteran from the TDRL and 
permanently retired him.

In November 1994, a scheduled VA psychiatric examination was 
cancelled by the psychiatrist because she indicated that she 
had none of the veteran's records and stated that she was 
unaware of the purpose of the examination.

In March 2005, a board of two VA examiners evaluated the 
veteran and concluded that he had alcohol-induced mood 
disorder, depressed type.

VA treatment records, dated from 1991 to 2006, show that he 
was repeatedly diagnosed as having numerous Axis I 
psychiatric disabilities, including dissociative disorder, 
not otherwise specified; depressive disorder; major 
depression; depression; anxiety disorder not otherwise 
specified; and alcohol-related conditions.  Dissociative 
disorder, not otherwise specified, was the most frequently 
diagnosed condition.

Based on a careful review of the above evidence, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds the veteran has had a chronic psychiatric 
disability since his second period of active duty, which has 
been most frequently diagnosed as disassociate disorder, not 
otherwise specified.  The medical evidence shows that this 
psychiatric disability became symptomatic during service, and 
indeed prompted evaluation and review by a MEB and a PEB.  
Indeed, both the MEB and PEB determined that his psychiatric 
disability was incurred in service, and the MEB's diagnosis, 
disassociate disorder, not otherwise specified, is the same 
impression offered by numerous post-service VA examiners.  
Thus, the Board concludes that service connection is 
warranted for this condition.

II.  Claims for higher ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service-connected.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  In 
the latter case, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

A.  Low back disability

In an October 1991 rating decision, the RO granted service 
connection for low back disability and assigned a 20 percent 
rating, and in June 1998, assigned the current 40 percent 
rating under former Diagnostic Code 5292, effective November 
9, 1994.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

To date, the RO has not considered adjudicating the veteran's 
low back disability under the criteria for intervertebral 
disc syndrome; however, because the service-connected low 
back disability specifically includes disc pathology, the 
Board is required to do so.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  In fact, since service connection 
for his disc pathology has been in effect since at least 
November 29, 1994, i.e., more than 12 years, under 
38 U.S.C.A. § 1159 and 38 C.F.R. § 3.957, it is protected 
from being severed.  As such, the Board must consider the 
veteran's intervertebral disc syndrome in adjudicating this 
claim.  

In this regard, the Board observes that 38 C.F.R. 
§ 19.9(b)(2) provides that the Board has the authority to 
consider appeals in light of laws, including but not limited 
to statutes, regulations and court decisions that were not 
previously considered by the agency of original jurisdiction, 
and in Disabled American Veterans v. Sec of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
specifically upheld the validity of this regulation.  Id. at 
1349.

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must generally 
apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  

VA thus must consider the claim for a higher rating pursuant 
to the former and revised regulations during the latter part 
of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Because the 20 percent rating prior to November 29, 1994, 
precedes by many years the effective dates of the revised 
regulations, as does the claim for an evaluation in excess of 
40 percent prior to September 26, 2002, and September 23, 
2003, respectively, the Board will consider this claim under 
the former regulation only.  Id. at 467; cf. VAOPGCPREC 3-
2000 (which contemplates an appellate period that both 
precedes and succeeds the effective date of the regulatory 
change).

The veteran's low back disability is rated as 20 percent 
disabling prior to November 29, 1994, under former Diagnostic 
Code 5292 and 40 percent since that time.  Former Diagnostic 
Code 5292 provided that a 20 percent rating was warranted for 
moderate limitation of motion of the lumbar spine; a maximum 
rating of 40 percent required severe limitation of motion.  

Former Diagnostic Code 5295 provided that 20 percent 
evaluation required muscle spasm on extreme forward bending 
and loss of lateral spine motion; a maximum rating of 40 
percent was warranted when the disability was productive of 
severe disability manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

Under former Diagnostic Code 5293, a 20 percent evaluation 
required moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  Finally, a 
maximum evaluation of 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks, during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In addition, with respect to the veteran's bilateral low 
back sciatic radiculopathy, under Diagnostic Code 8520, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the sciatic nerve; a 20 percent evaluation requires 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent evaluation requires moderately severe incomplete 
paralysis; a 60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

Prior to November 29, 1994

The service medical records show that the veteran was seen on 
numerous occasions for low back disability, and a MEB found 
that he had chronic intermittent episodes of low back pain of 
mechanical origin that had its onset during service.  The 
service medical records are negative for any complaint or 
treatment of disc pathology.

In September 1991, the veteran was afforded a VA orthopedic 
examination.  The examiner stated that the veteran had low 
back pain that was elicited and exacerbated by bending and 
lifting, with radiation to both lower extremities.  The 
examination revealed that the veteran exhibited pain to 
palpation and muscle spasm.  Straight leg raising was 
positive at 70 degrees and 60 degrees, bilaterally, with no 
weakness or atrophy.  Range of motion testing disclosed that 
the veteran had forward flexion to 80 degrees, backward 
extension to 10 degrees, lateral flexion to 20 degrees and 
rotation to 40 degrees, bilaterally.  The diagnosis was 
lumbar paravertebral fibromyositis.

VA outpatient treatment records, dated prior to November 29, 
1994, show that straight leg raising tests were positive and 
that in light of his low back pain and radiating symptoms, in 
August 1992 a VA physician recommended that VA issue him a 
TENS unit to treat the disability.  In July 1993, a VA 
examiner noted that the veteran suffered from constant low 
back pain and that straight leg raising was positive at 70 
degrees, bilaterally.  There was no muscle atrophy and the 
veteran exhibited mild tenderness to palpation at L4-L5.  The 
veteran had full range of motion of his lower extremities; 
however, no range of motion findings were reported for his 
low back.  There was no muscle spasm, the veteran 
demonstrated sensation to pinprick, and a neurological 
examination was negative.  The examiner reported that the 
veteran's low back pain was probably mechanical in origin and 
that there was no evidence of radiculopathy; he recommended 
that the veteran begin a home exercise program for his back.

Based on the above, the Board finds that the veteran's low 
back disability warrants no more than a 20 percent rating 
prior to November 29, 1994.  In reaching this determination, 
the Board notes that the range of motion findings obtained at 
the September 1991 VA examination reflect mild to moderate 
limitation of motion, but given his complaints of pain and 
corresponding functional impairment, a rating of 20 percent 
for moderate limitation of motion under former Diagnostic 
Code 5292 is appropriate, even when pain and the DeLuca 
factors are considered.  The preponderance of the evidence, 
however, is against a finding that the condition was 
productive of severe limitation of motion, and thus an 
evaluation in excess of 20 percent under former Diagnostic 
Code 5292 is not warranted.

Further, the September 1991 VA examination report and 
outpatient treatment records show no indication that the 
disability was manifested by listing of the whole spine to 
the opposite side, positive Goldthwatie's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Indeed, the veteran does 
not contend otherwise.  Thus, a higher rating under former 
Diagnostic Code 5295 is not warranted.  

The Board further finds that an evaluation in excess of 20 
percent is not warranted under former Diagnostic Code 5293.  
In reaching this conclusion, the Board notes the above 
findings reflect that he had no radiculopathy, exhibited 
sensation to pinprick, and that a neurological examination 
was negative.  Indeed, as the RO noted, during this time, 
there was no medical evidence showing that the veteran had 
intervertebral disc syndrome.  As such, the Board finds that 
a rating in excess of 20 percent under former Diagnostic Code 
5293 is not warranted.

From November 29, 1994, to February 21, 2005

At a November 29, 1994, VA spine examination, the veteran 
reported having low back pain with radiation to his left 
thigh with cramps in his left foot and occasional weakness of 
the left leg.  The examination revealed that the veteran had 
no postural or fixed deformities but that he had tenderness 
to palpation of the paravertebral muscles.  Range of motion 
testing disclosed that he had forward flexion to 43 degrees, 
backward extension to 22 degrees, left lateral flexion to 12 
degrees, right lateral flexion to 22 degrees, rotation to the 
left to 15 degrees, and rotation to the right to 16 degrees.  
The examiner added that there was objective evidence of pain 
on all movements of the spine.  He also reported that the 
veteran had diminished sensation of patellar and Achilles 
reflexes, and straight leg raising was negative bilaterally.  
A January 1995 CT scan revealed that the veteran had bulging 
discs at L4-L5 and L5-S1 and the examiner diagnosed him as 
having lumbosacral paravertebral fibromyositis, L4-L5 and L5-
S1 bulging discs and left sacroiliitis by CT scan.

In August 1998, the veteran was afforded another VA spine 
examination.  He complained of having moderate low back pain 
with radiation to his left calf and numbness to the fourth 
and fifth toes of his left foot.  The veteran stated that 
physical activities precipitated a worsening of his 
condition.  The examination revealed that he had forward 
flexion to 30 degrees and backward extension, and lateral 
flexion and rotation, each to 20 degrees.  The examiner 
indicated that the veteran exhibited mild pain with all 
planes of motion and that there was no muscle spasm or 
postural abnormalities.  The examination disclosed, however, 
tenderness to palpation of the paravertebral muscles and 
positive straight leg raising on the left.  A September 1998 
EMG study showed left L5 and right L5-S1 radiculopathy, and 
an October 1998 MRI disclosed disc degeneration and 
desiccation involving L4-L5 and L5-S1.  

When formally examined in July 2002, the veteran complained 
of low back pain that was more intense and more frequent.  He 
described the pain as constant and sharp and indicated that 
he had decreased strength in both lower extremities.  The 
veteran, however, denied having any bowel or bladder 
problems.  The examiner reported that the veteran's low back 
pain was ameliorated by laying supine with a pillow 
underneath his knees.  Range of motion testing revealed that 
he had forward flexion to 76 degrees, backward extension to 
19 degrees, and lateral bending, bilaterally, to 21 degrees.  
The examiner reported that flexion was painful from 60 to 76 
degrees, with no additional pain, fatigue, weakness or lack 
of endurance.  There was muscle spasm at L3-S1, bilaterally.  
Straight leg testing was negative, and the veteran's knee and 
Achilles reflexes were present bilaterally.

At a February 22, 2005, VA examination, the veteran reported 
having constant low back pain with associated cramps and 
numbness in his left thigh and the toes of his left foot, as 
well as in his right hip joint.  He denied having any history 
of fecal or urinary incontinence.  The examiner noted that 
the veteran had received injections of pain medications to 
treat the condition, that physical activity aggravated his 
back problems, and that rest and medications helped to 
alleviate the symptoms.  

Range of motion studies revealed that he had forward flexion 
to 40 degrees, backward extension to 5 degrees, and lateral 
flexion and rotation, bilaterally, each to 10 degrees.  The 
physician stated that the veteran exhibited pain "from the 
first degree to the last degree of the range of motion 
measured today."  He added that the major functional 
limitation was that the veteran needed to be on complete bed 
rest and needed assistance bathing, dressing and standing up; 
the examiner noted, however, that no physician had prescribed 
bed rest to treat the condition during the past year.  There 
was palpable lumbar spasm and tenderness to palpation in the 
lumbar area and straight leg raising was positive, 
bilaterally, but no postural or fixed deformities and he had 
bilateral and symmetric patellar and Achilles reflexes.

The examiner diagnosed the veteran as having lumbosacral 
paravertebral fibromyositis, L4-L5 and L5-S1 bulging discs 
and left sacroiliitis and left L5 and right L5-S1 
radiculopathy by EMG conducted on September 2, 1998.  
Following his diagnosis, the examiner noted that the 
veteran's low back disability had clinically worsened since 
the September 1991 VA examination.

The veteran was most recently formally examined in April 
2006.  At the examination, the veteran reported having 
chronic low back pain since service that radiated into both 
lower extremities, with greater intensity and numbness on the 
left side.  He described the pain as "shock like" and 
indicated that it could persist for up to three to four hours 
and stated that he used pain medications and took hot showers 
to treat the disability.  The veteran denied having bowel or 
bladder problems or erectile dysfunction.

Range of motion studies revealed that he had forward flexion 
to 40 degrees, with pain during the last 10 degrees of 
motion; backward extension to 15 degrees, with pain 
throughout the range of motion; lateral flexion bilaterally 
to 20 degrees, with painful motion from 10 to 20 degrees; and 
lateral rotation, bilaterally, to 15 degrees, with painful 
motion during the last 10 degrees of motion.  The examiner 
stated that he had "easy exacerbation of pain in the 
thoracolumbar spine upon dressing, bending forward and 
performing below waist exercises."  The veteran exhibited 
tenderness to palpation of the paravertebral muscles 
accompanied by spasms, with no evidence of ankylosis, 
scoliosis, or abnormal kyphosis, and had reversed lordosis.  
There was decreased pinprick in the left leg and straight leg 
raising was positive on the left and negative on the right 
side.  The diagnoses were lumbosacral myositis, left-sided 
sacroiliitis, left-sided radiculopathy at L5-S1, and bulging 
disc at L5-S1.

VA outpatient treatment records, dated since November 29, 
1994, show that he was seen for complaints of pain and 
radiculopathy and was diagnosed as having of bulging discs in 
his lumbosacral spine.  Other findings are consistent with 
that noted above.

As noted above, based on the findings of the November 29, 
1994, VA examination, the RO increased the evaluation of the 
veteran's low back disability to 40 percent under former 
Diagnostic Code 5292.  Because that represents the maximum 
rating under former Diagnostic Codes 5292 and 5295, a higher 
rating under those former regulations is not available.  

In addition, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's low back 
disability was manifested by pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  With respect to his intervertebral disc 
syndrome, the Board observes the November 1994 VA examination 
revealed that this condition was productive of only 
diminished patellar and Achilles reflexes, and that straight 
leg raising was negative bilaterally.  Further, the August 
1998 VA examination was negative for muscle spasm, and only 
left straight leg raising was positive.  Finally, the July 
2002 VA examination report states that straight leg raising 
was negative and the veteran's knee and Achilles reflexes 
were present.  

The VA outpatient treatment records reflect similar findings, 
and at no point was the veteran prescribed bed rest to treat 
this condition, and there is no evidence showing that that 
the disability was productive of unfavorable ankylosis of the 
entire thoracolumbar spine.  As such, there is no basis for a 
rating higher than 40 percent during this period.

From September 23, 2002, to February 21, 2005

The VA examination reports and VA outpatient treatment 
records dated during this period show that the veteran's 
intervertebral disc disease continued to be productive of 
bilateral sciatic neuropathy.  As discussed above, the rating 
criteria effective September 23, 2002, provide that 
intervertebral disc disease is rated either based on the 
criteria set forth in Diagnostic Code 5243 (formerly 
Diagnostic Code 5293), or by combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Here, although the veteran's low back disability warrants a 
40 percent evaluation under former Diagnostic Code 5292, 
effective September 23, 2002, his low back disability 
warrants separate 10 percent ratings under the revised 
criteria by assigning independent evaluations for his 
orthopedic and neurologic manifestations.

The veteran's bilateral sciatic neuropathy could support a 40 
percent rating assigned under former Diagnostic Code 5293, 
but given the Board's finding that the condition warrants a 
40 percent rating under former Diagnostic Code 5292, VA may 
now separately rate the discrete neurologic manifestations of 
his low back disability.  Here, given the lay and medical 
evidence consistently showing that the veteran's 
intervertebral disc disease is productive of bilateral lower 
extremity sciatic radiculopathy, the Board concludes that the 
evidence supports the veteran's entitlement to a separate 10 
percent evaluations, and no more, under Diagnostic Code 8520, 
for disability comparable to mild incomplete paralysis of the 
sciatic nerve of his right and left lower extremities.

Since February 22, 2005

The February 22, 2005, VA examination revealed that the 
veteran's low back disability was productive of constant low 
back pain with pain and numbness that radiated into both 
lower extremities.  Further, the condition had become so 
severe that the veteran received injections of pain 
medications to treat the condition, and he had no motion of 
his low back that was not accompanied by pain.  In addition, 
the examiner opined that the veteran needed to be on complete 
bed rest and required assistance bathing, dressing and 
standing up.  The examination also disclosed palpable lumbar 
spasm and tenderness to palpation in the lumbar area, and 
straight leg raising was positive, bilaterally.  The Board 
finds that these findings most closely approximate a 
disability picture reflecting pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm with little intermittent relief, and thus a 60 percent 
rating under former Diagnostic Code 5293 is warranted.  

The findings of the April 2006 also support entitlement to a 
60 percent rating under former Diagnostic Code 5293.  That 
report shows that the veteran continued to have bilateral 
radiating pain and neuropathy and that the condition was 
manifested by "shock like" that it could persist for as 
long as three to four hours.  He had almost no range of 
motion of his low back that was not accompanied by pain, and 
indeed, the examiner commented that the veteran had "easy 
exacerbation of pain in the thoracolumbar spine upon 
dressing, bending forward and performing below waist 
exercises."  He also had tenderness to palpation of the low 
back accompanied by spasms, positive straight leg raising, 
and decreased sensation to pinprick on the left side.

Because the veteran is now being evaluated under the 
diagnostic code for intervertebral disc disease, separate 10 
percent ratings are no longer permitted for his bilateral 
sciatic neuropathy.  The application of the bilateral factor 
contained in 38 C.F.R. § 4.26 and the combined ratings table 
in 38 C.F.R. § 4.25 yields a 21 percent for his bilateral 
sciatic neuropathy, which when rated with the 40 percent for 
limitation of motion, results in a 53 percent combined 
rating, which is less than a single 60 percent evaluation.  
Thus, rating the veteran's low back disability under the 
former criteria is beneficial to him.

The Board has also considered whether evaluation of the 
veteran's disability under any other former or revised 
diagnostic code could result in an evaluation higher than 60 
percent.  Pursuant to the former criteria, because the 
evidence is negative for any cord involvement or evidence of 
a fractured vertebra or ankylosis of the whole spine, there 
is no basis for a higher evaluation.  Similarly, because a 60 
percent rating is the maximum evaluation available under 
Diagnostic Code 5243, and since the veteran does not have 
unfavorable ankylosis of the whole spine, an evaluation in 
excess of 60 percent is not warranted.

B.  Gastrointestinal disability

In June 2002, the veteran was afforded a VA gastrointestinal 
examination.  The examiner opined that the veteran's 
gastritis and GERD were related to complaint and treatment 
noted during service.  In the report, the examiner noted that 
the veteran was receiving VA care for his gastrointestinal 
complaints of heartburn and episgastic pain and was treating 
the condition with Zantac.

In an August 2002 rating decision, the RO granted service 
connection for gastritis and GERD, and assigned a 
noncompensable evaluation under Diagnostic Code 7307, 
effective May 29, 2001.  

A September 2002 VA diagnostic study revealed that the 
veteran's duodenal bulb was normal in configuration but there 
was evidence of peptic ulcer disease.  The veteran cites the 
findings of this diagnostic study in support of his claim for 
an initial compensable rating.

VA treatment records dated since this time are negative for 
complaint or treatment of gastrointestinal problems.

As noted above, the veteran's gastrointestinal is rated under 
Diagnostic Code 7307, which provides that a 10 percent rating 
requires chronic hypertrophic gastritis, identified by 
gastroscope, with small nodular lesions and symptoms.  A 30 
percent evaluation requires multiple small eroded or 
ulcerated areas and symptoms, and a 60 percent rating 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  

In light of the September 2002 diagnostic study, however, 
which revealed that the source of his gastrointestinal 
symptoms was peptic ulcer disease in the duodenum, the Board 
finds that the condition is more appropriately rated under 
Diagnostic Code 7305 for duodenal ulcer.  That code provides 
that a 10 percent rating is warranted for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 20 
percent rating requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe duodenal ulcer with symptoms less 
than severe symptoms, but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, and a 60 percent rating 
requires a severe duodenal ulcer with pain that is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health.  

Based on a careful review of the record, given the veteran's 
symptoms and VA's prescription of Zantac to treat the 
disability, the Board finds that the condition is most 
appropriately evaluated under Diagnostic Code 7305.  The 
Board concludes that because the veteran's duodenal ulcer 
requires medication for control, the disability most closely 
approximates the criteria for a 10 percent rating under that 
code.  Because there is no medical evidence, however, showing 
that the disability is productive of recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's gastrointestinal disability 
warrants a rating in excess of 10 percent.

C.  Extraschedular consideration

The Board acknowledges that the veteran's low back disability 
is severely disabling, as reflected in the 20 percent rating 
assigned prior to November 29, 1994, the 40 percent rating 
effective on that date, together with the separate 10 percent 
ratings in effect from September 23, 2002, to February 21, 
2005, and the current 60 percent rating assigned for the 
condition.  In addition, the Board has determined that the 
veteran's gastrointestinal warrants an initial 10 percent 
evaluation.  The Board, however, finds that the schedular 
criteria are not inadequate to evaluate the disability so as 
to warrant assignment of an evaluation higher than those 
granted in this decision on an extraschedular basis.  

Although the veteran has not worked since 1992, the record 
reflects that the SSA found the veteran entitled to 
disability benefits from that agency due to his psychiatric 
disability, and in the Introduction to this decision, the 
Board is again referring to the RO his informal TDIU claim.  
There is no showing, however, that his low back or 
gastrointestinal disabilities have resulted in marked 
interference with employment beyond that contemplated in the 
above ratings.  There is also no indication that either 
condition has necessitated frequent, let alone any periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for disassociate disorder, not otherwise 
specified, is granted.  

Prior to November 29, 1994, an evaluation in excess of 20 
percent for low back disability is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, from November 29, 1994, to February 21, 
2005, a 40 percent rating for low back disability is granted.

Subject to the law and regulations governing payment of 
monetary benefits, from September 23, 2002, to February 21, 
2005, a separate 10 percent rating for mild incomplete 
paralysis of the sciatic nerve of the right lower extremity, 
is granted.

Subject to the law and regulations governing payment of 
monetary benefits, from September 23, 2002, to February 21, 
2005, a separate 10 percent rating for mild incomplete 
paralysis of the sciatic nerve of the left lower extremity, 
is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective February 22, 2005, a 60 percent 
rating for low back disability is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for 
gastrointestinal disability is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


